DETAILED ACTION
	This is in response to the application filed on June 29th 2021.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The 26 page information disclosure statement (IDS) submitted on 6/29/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

The two page information disclosure statement filed 6/29/21 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because there is no space for examiner’s initials and there is no heading clearly indicating it is an IDS.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2-7, 9-14 and 16-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hamilton US 2008/0307436 A1 in view of Cole et al. US 2008/0184270 A1.

Regarding claim 2, Hamilton discloses:
one or more computer processors; one or more computer memories; a set of instructions configuring the processors to perform operations (computer system to perform the invention – Fig. 5, paragraph 41) comprising:
accessing event metadata associated with an event message (events have “type” which is equivalent to metadata – see paragraphs 8 and 27);
filtering … from a plurality of subscribers to the event message, the filtering … being based on an evaluation of the event metadata (events are routed to plurality of subscribers based on evaluating the subscription and event type – see paragraph 23); and
distributing the event message to the plurality of subscribers (send event to subscribers - see paragraphs 1, 8, 28, 31, 35, 40 and Figs. 1-2, 4).

Hamilton does not explicitly disclose filtering out at least one subscriber and distributing the message excluding the at least one filtered out subscriber.  But this is taught by Cole as an event subscription system (abstract, Fig. 1) that filters events using preferences and metadata so that a subscriber may not receive an event (paragraphs 15, 47 and Fig. 2; also see paragraphs 74-77 which teach filtering and using metadata).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Hamilton with the filtering taught by Cole for the purpose of delivering event notifications to subscribers.  Cole teaches that user preferences allow control over event notifications (paragraph 42).

Regarding claim 3, Hamilton discloses the evaluation of the event metadata includes determining that the event metadata does not include one or more of a category, a tag, a location, a time an author, a media type, a language, or a source specified by the at least one subscriber (evaluate event type to see if it matches the subscription event - see paragraphs 1, 8, 28, 31, 35, 40 and Figs. 1-2, 4).  Cole functions in a similar manner.

Regarding claim 4, Hamilton discloses one or more event attributes associated with the event message based on the event metadata (event metadata such as the unique identifier is associated with the event type which is an attribute of the event – paragraphs 8 and 27).  Hamilton does not explicitly disclose the attribute is conditionally enabled but this is taught by Cole as determining event matching when event metadata is changed (paragraph 77), thus it is conditionally enabled based on the change.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Hamilton with the features taught by Cole for the purpose of distributing events, the motivation to combine is the same as that given above because the conditional enabling allows the system to respond to changes in metadata which provide users the events they subscribe to.

Regarding claim 5, Hamilton discloses the one more event attributes include one or more of a routing attribute, a delegate attribute, or a webhook attribute (routing attribute – paragraphs 27-28).

Regarding claim 6, Hamilton discloses the filtering is performed by an event proxy server and the distributing of the event message is performed by a message broker (publish subscribe systems use servers and broker to deliver events – see paragraphs  and 6).  Cole also discloses using a server (paragraph 70).

Regarding claim 7, Hamilton discloses categorizing the event message (under the broadest reasonable interpretation, Hamilton teaches “categorizing” the event because it is either a published event or a subscription event (Fig. 4); furthermore published events are categorized as matching subscriptions and forwarded, or they are not – paragraph 35).  Cole teaches similar by matching events to subscriptions, thus the events are “categorized” – see paragraph 77.

Regarding claims 9-14, they are method claims that directly correspond to the system claims 2-7, so they are rejected for the same reasons.

Regarding claims 16-21, they are non-transitory computer readable medium claims that correspond to the system claims 2-7.  Therefore, they are also rejected for the same reasons.

Claims 8 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hamilton and Cole in view of Donahue US 2002/0004907 A1.

Regarding claim 8, Hamilton and Cole do not explicitly disclose wherein the categorizing of the event message is performed by using a delegate to perform the categorizing automatically through regular expression analysis.  But this is taught by Donahue as utilizing regular expression to perform analysis and categorize network data (abstract, paragraphs 6-7).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the combination of Hamilton and Cole to use the expression analysis technique taught by Donahue for the purpose of evaluating events published on a network.  Donahue suggests this allows categorizing of data transmitted on a network (see paragraph 19).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Reed et al. US 2005/0021836 A1 discloses a system for message processing and routing (abstract), that operates in real-time (paragraph 108) to forward events from publishers (Figs. 6-7).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON D RECEK whose telephone number is (571)270-1975. The examiner can normally be reached Flex M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on 5712723980. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON D RECEK/Primary Examiner, Art Unit 2458                                                                                                                                                                                                        
(571) 270-1975